PER CURIAM.
In this action for libel the trial court first denied a motion of defendants to dismiss the complaint for failure to state a cause of action. Thereafter the defendants answered and moved for summary judgment, and the plaintiff moved for summary judgment as to liability. These motions were supported and opposed respectively by evidentiary matter. After hearing but prior to a ruling thereon the pleadings were amended, and defendants renewed their motion to dismiss. Thereupon the trial court entered the order from which the plaintiff now appeals, denying the motions for summary judgment, granting the defendants’ motion to dismiss for failure to state a cause of action and dismissing the cause. On consideration of the record and briefs, we affirm on authority of New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686. See also Curtis Publishing Company v. Butts, 388 U.S. 130, 87 S.Ct. 1975, 18 L.Ed.2d 1094.
Affirmed.